Per Curiam.

Department One.
The judgment in this ease applies the well-known .rule that -creditors of a partnership are entitled to have the assets of the partnership applied in the payment of the partnership debts in preference to the personal liabilities of the individual partners, when not sufficient partnership assets to satisfy both. There was no error in the application of this rule, for which reason the supersedeas will be denied and the judgment affirmed.

Supersedeas Denied and Judgment Affirmed.